       Case 3:20-cr-00003-VAB Document 1 Filed 01/02/20 Page 1 of 5
                                                                                           :2
                                                                                      I,   V•   I




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                     Grand Jury N-19-2

UNITED STATES OF AMERICA                           CRIMINAL No.       3 '. d-0 c:r ,l \J~~)
            v.                                     VIOLATIONS:
                                                   18 U.S.C. § 1001
LUIS F. ESTRADA                                    (False Statements)

                                                   18 U.S.C. § 1519
                                                   (Falsification of Records in Federal
                                                   Investigation)

                                       INDICTMENT

       The Grand Jury charges:

                                     General Allegations

       At all times relevant to this Indictment:

       1.        The defendant, LUIS F. ESTRADA ("ESTRADA"), was the sole owner of a

construction company named L.L.E. Construction, LLC ("L.L.E. Construction" or "LLE

Construction"), which was incorporated in the State of Connecticut. ESTRADA has owned

L.L.E. Construction since approximately 2010.

       2.        The Occupational Safety and Health Administration ("OSHA") was an

administrative agency within the United States Department of Labor, a governmental agency

under the executive branch of the United States Government. OSHA ensured the safe and

healthful working conditions for workers by setting and enforcing safety standards.

       3.        On or about February 13, 2018, L.L.E. Construction, entered into a written

contract to perform roof repairs and other construction services at a property located at 2212

Main Street in Bridgeport, Connecticut ("2212 Main Street") with P.T., an individual known

to the Grand Jury, who was the owner of 2212 Main Street. The contract was on L.L.E.

Construction letterhead and signed by ESTRADA and P.T.
       Case 3:20-cr-00003-VAB Document 1 Filed 01/02/20 Page 2 of 5




       4.        In connection with the roof repairs and other construction services being

performed by L.L.E. Construction at 2212 Main Street, P.T. provided ESTRADA with three

checks dated February 26, 2018, March 3, 2018 and March 6, 2018, which totaled $11,000,

and which ESTRADA deposited into L.L.E. Construction's business checking and merchant

bank accounts.

       5.        On or about March 1, 2018, a compliance officer with OSHA, in performing

his duties, visited 2212 Main Street and observed what he believed to be various safety

infractions by construction workers who were servicing the roof repairs. The officer initiated

an on-site inspection into the suspected infractions. ESTRADA was not present at 2212

Main Street at the time, but spoke to the compliance officer by mobile phone.

       6.        On or about May 22, 2018, OSHA compliance officers served ESTRADA,

as the owner of L.L.E. Construction, a subpoena duces tecum pursuant to the ongoing

investigation into the suspected infractions at 2212 Main Street. The subpoena demanded

documents and records related to L.L.E. Construction's work at 2212 Main Street for the

period between February 1, 2018 and March 31, 2018. The subpoena defined this work at

2212 Main Street as the "LLE Roofing Project."

       7.        On or about July 30, 2018, ESTRADA hand-delivered a written response to

the subpoena, along with alleged supporting documents, to an OSHA employee at the OSHA

offices in Bridgeport, Connecticut. ESTRADA's written response was dated July 27, 2018

and stated, in relevant part, that "[t]here are no documents concerning the 'LLE Roofing

Project;"' that he "did not do any work for the 'LLE Roofing Project;"' that "[t]here is no

payroll because [he] did not work on the 'LLE Roofing Project;"' and that he "do [es] not

have any contract or any documents regarding the 'LLE Roofing Project."'



                                              2
       Case 3:20-cr-00003-VAB Document 1 Filed 01/02/20 Page 3 of 5




                                       COUNT ONE
                                     (False Statements)

        8.     Paragraphs 1 through 7 are incorporated by reference.

        9.     On or about July 30, 2018, in the District of Connecticut, the defendant LUIS

F. ESTRADA did willfully and knowingly make a materially false, fictitious, and fraudulent

statement and representation in a matter within the jurisdiction of the executive branch of

the Government of the United States, that is, the United States Department of Labor, OSHA,

by providing a written letter dated July 27, 2018 in response to a subpoena duces tecum

issued by OSHA, in which ESTRADA stated: that he "did not do any work for the 'LLE

Roofing Project;'" that "[t]here is no payroll because [he] did not work on the 'LLE Roofing

Project;"' and that he "do[es] not have any contract or any documents regarding the 'L.L.E.

Roofing Project."' The statements and representations were false, fictitious, and fraudulent

because, as ESTRADA then and there knew, (a) L.L.E. Construction worked on the L.L.E.

Roofing Project; (b) L.L.E. Construction received payments for its work on the L.L.E.

Roofing Project and records of those payments existed; and (c) L.L.E. Construction entered

into a contract with P.T. to perform work on the L.L.E. Roofing Project at 2212 Main Street

and this written contract existed.

       In violation of Title 18, United States Code, Section 1001 (a)(2).




                                             3
      Case 3:20-cr-00003-VAB Document 1 Filed 01/02/20 Page 4 of 5




                                       COUNT TWO
                    (Falsification of Records in Federal Investigation)

       10.    Paragraphs 1 through 7 are incorporated by reference.

       11.    On or about July 30, 2018, in the District of Connecticut, the defendant LUIS

F. ESTRADA, with the intent to impede, obstruct, and influence the proper administration

of an ongoing OSHA investigation, an investigation within the jurisdiction of the

Department of Labor, a department of the United States, did knowingly conceal, cover up,

falsify, and make a false entry in his letter, dated July 27, 2018, submitted to OSHA in

response to a subpoena duces tecum dated May 22, 2018, as follows:

       (a) In response to a request number 5 from OSHA for a "list of each LLE

   employee and subcontractor who worked on the LLE Roofing Project, to include:

   employee name, work title, address, and telephone number, or if such a list does

   not exist, document(s) sufficient to show the foregoing," he knowingly and

   fraudulently stated that he "did not do any work for the 'LLE Roofing Project;"'

       (b) In response to a request number 9 from OSHA for "[ d]ocuments sufficient

   to show any LLE policies regarding fall hazard and/or fall protection in effect in

   regard to the "LLE Roofing Project," he knowingly and fraudulently stated that he

   "did not do any work for the 'LLE Roofing Project;"'

       (c) In response to a request number 10 from OSHA for"[ d]ocuments sufficient

   to show any LLE safety and health programs in effect regarding the LLE Roofing

   Project," he knowingly and fraudulently stated that he "did not do any work for the

   'LLE Roofing Project'"; and

       (d) In response to a request number 11 from OSHA for "[a]ll documents

   concerning fall hazard and/or fall protection received by any of the [LLE employees


                                            4
       Case 3:20-cr-00003-VAB Document 1 Filed 01/02/20 Page 5 of 5




    or subcontractor employees who worked on the LLE Roofing Project]," he

    knowingly and fraudulently stated that he "did not do any work for the LLE

    Roofing Project."

       In violation of Title 18, United States Code, Section 1519.

                                                    A TRUE BILL
                                                        /s/
                                                    F                _ __   _



UNITED STATES OF AMERICA



L   ,~ i:o-{/-d~
FIRST ASSISTANT UNITED c;.TES ATTORNEY



MARGARET M. DONOVAN
ASSISTANT UNITED STATES ATTORNEY




                                            5
